70 F.3d 1275
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Taleb WAZWAZ, Defendant-Appellant.
No. 95-2811.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 6, 1995.Decided Nov. 16, 1995.

1
Before BAUER and RIPPLE, Circuit Judges, and SKINNER, District Judge1

ORDER

2
Taleb Wazwaz appeals from his conviction for perjury.  Wazwaz alleges that the alleged perjury, which occurred in the course of his bankruptcy, was immaterial.  The alleged perjury was a misstatement of his address.  The stated address was around the corner on another street, but was in the same apartment complex as the correct address.  Whether this was material or not depends on facts which do not appear in the record.  More importantly, Wazwaz entered a plea of guilty to the indictment, after a careful and thorough interrogation by the district judge.  The defendant has raised no objection to the jurisdiction of the district court.  All other objections, including the materiality of the alleged perjury were waived by the entry of the plea of guilty.  United States v. Robinson, 14 F.3d 1200, 1205-6 (7th Cir.1994).  The judgment of the district court is accordingly affirmed.



1
 Of the District of Massachusetts, sitting by designation